Citation Nr: 0004909	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-14 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1994 decision of the Roanoke, 
Virginia, Regional Office (RO) that denied service connection 
for a disability manifested by right hip pain or numbness of 
the right lower extremity, and denied an application to 
reopen a claim of service connection for lumbosacral strain.  
In June 1999, the Board denied service connection for a 
disability manifested by right hip pain or numbness of the 
right lower extremity and remanded the lumbosacral strain 
issue for further action by the RO.  


FINDINGS OF FACT

1.  In December 1985, the RO denied a claim of service 
connection for lumbosacral strain; no appeal ensued.

2.  Certain new evidence received since the December 1985 
denial bears directly and substantially upon the issue at 
hand and is so significant that it must be considered to 
decide fairly the merits of the veteran's claim.

3.  No competent medical evidence has been submitted showing 
that any current lumbosacral strain is attributable to 
military service or event coincident therewith.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a 
lumbosacral strain has been submitted.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a lumbosacral strain.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a lumbosacral strain as a 
result of his military experiences.  However, the Board notes 
that the veteran's current claim of service connection is not 
his first such claim.  In December 1985, the RO denied 
service connection for lumbosacral strain.  Specifically, the 
RO observed that service medical records showed a diagnosis 
of low back muscle strain in June 1971 following an 
automobile accident, and in August 1972 the veteran was 
diagnosed with lumbosacral strain after examination disclosed 
slight tenderness to pressure over the lumbosacral spine.  
Nonetheless, the RO concluded that the veteran's in-service 
lumbosacral strain was acute and transitory with no residual 
disability.  It was noted that an August 1972 x-ray 
examination of the lumbosacral spine was negative, a February 
1973 separation examination was negative, and a June 1983 VA 
examiner reported that all muscles, ligaments, and joints 
were normal.  

The RO's denial became final when no appeal was initiated.  
38 C.F.R. § 19.192 (1985).  As a result, the veteran's 
current claim of service connection may now be considered on 
the merits only if new and material evidence has been 
submitted since the time of the prior final decision.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.156, 
20.1103 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court), in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), recently determined that a three-step approach 
must be followed in claims to reopen.  See also Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  Under this three-
step approach, VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a).  If new and material evidence has been presented, 
VA must determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been fulfilled.

The evidence available to the RO in December 1985 included 
service medical records that showed complaints, diagnoses, 
and/or treatment for low back muscle strain/lumbosacral 
strain in June 1971 following an automobile accident.  They 
also included treatment records, dated in August 1972, which 
showed that the veteran's lumbosacral spine was tender to 
pressure.  The diagnosis was lumbosacral strain.  However, 
August 1972 lumbosacral spine x-rays were negative.  
Moreover, while a May 1970 examination included the veteran's 
complaint of experiencing back trouble with bending and a 
February 1973 separation examination included the veteran's 
complaint of having injured his back in a motor vehicle 
accident in July, neither of these records contained a 
diagnosis of a low back disorder.

In addition, the record on appeal included VA examination 
reports, dated in June 1977, June 1983, July 1983, and 
January 1985, a social and industrial survey dated in January 
1985, and VA treatment records, dated from July 1976 to May 
1985.  These records were negative for complaints, diagnoses, 
and/or treatment for a low back disorder.  At a general VA 
examination in June 1983, the veteran's musculoskeletal 
system was reported as being normal.

Evidence received since the RO's December 1985 decision 
includes VA treatment records and examination reports, dated 
from February 1987 to August 1999, duplicate service medical 
records, and service personnel records.  Pertinent evidence 
received since the December 1985 denial shows that the 
veteran reported a history of having low back problems.  See 
VA treatment record dated in August 1990.  Thereafter, 
beginning in March 1995, the evidence shows that the veteran 
was treated for low back pain that was variously diagnosed as 
chronic low back pain and active deterioration of L4-L5 and 
L5-S1 root distributions.  See VA treatment records dated in 
March 1995, April 1995, June 1995, July 1995, and September 
1995; hospitalization records for periods of VA 
hospitalizations dated March 1995 to April 1995, October 
1996, and December 1998.  In addition, VA hospitalization 
treatment records for December 1995 to January 1996 show that 
the veteran had a history of a slipped disc in the lumbar 
spine.  Moreover, some of these records noted that the 
veteran claimed to have had low back pain since a motor 
vehicle accident while in military service.  See VA treatment 
records dated in April 1995 and June 1995.

The newly received evidence is new and material as defined by 
the regulation.  In other words, it bears directly and 
substantially upon the issues at hand, and is neither 
duplicative nor cumulative.  Given that no post-service 
record of a specific disease process affecting the veteran's 
low back was available in December 1985, this newly received 
evidence is so significant that it must be considered in 
order to decide fairly the merits of the underlying claim.  
38 C.F.R. § 3.156(a).  In other words, these records tend to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(a), which requires the claim to be 
reopened, the Board must now determine whether the claim of 
service connection for a lumbosacral strain is well grounded.  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. § 3.307, 3.309 
(1999); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

What is significant about the record on appeal is, 
paradoxically, what it does not include.  None of the records 
on appeal includes a medical nexus opinion that tends to show 
a relationship between any current lumbosacral strain and 
military service.  Likewise, no medical opinion has been 
presented that tends to show a relationship between current 
low back strain and continued symptoms since service.  
Although the veteran was diagnosed with lumbosacral strain on 
two occasions during military service, no medical evidence 
has been presented that tends to link currently shown 
disability to the in-service problem with lumbosacral strain.  
Therefore, because there is no showing of medical nexus, the 
claim is not well grounded.  Caluza, supra.

In reaching the conclusion that the claim is not well 
grounded, the Board has considered the veteran's written 
statements to the RO.  Specifically, the veteran reported 
that his current low back disability was caused by the two 
injures to his back while in military service - the first 
occurred in 1968 while in the Republic of Vietnam and the 
second occurred in 1971 while in Texas.  It was also claimed 
that at least one of these injuries occurred when he was 
involved in a motor vehicle accident.  The Board also notes 
that the veteran's service personnel records show that he was 
a medical corpsman.  Nonetheless, the record is devoid of 
evidence that the veteran is qualified by knowledge, 
training, expertise, skill, or education to provide a medical 
opinion as to the origin of any currently shown lumbosacral 
strain.  See Bostain v. West, 11 Vet. App. 124 (1998).  While 
a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his own opinion as 
to medical etiology, a question integral to the underlying 
claim of service connection, is not helpful.  See Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  Similarly, while some of these 
records include reports that the veteran had had low back 
pain since a motor vehicle accident in military service in 
1983 (see VA treatment records dated in April 1995 and June 
1995), the Board is not required to accept evidence that is 
simply information recorded by a medical examiner, unenhanced 
by medical opinion.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).)  
Accordingly, the veteran's lay assertions regarding the onset 
of a lumbosacral strain do not constitute competent evidence 
sufficient to make his claim well grounded.

The veteran's representative has also requested consideration 
of the benefit-of-the-doubt doctrine; however, this doctrine 
does not apply until after the veteran has submitted a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbosacral strain is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

